- sixteen May 17, 2017 Please vote on June 14, 2017, at the annual meeting of Caterpillar, Inc. (NYSE: CAT): 1. AGAINST the re-election of Directors Daniel Dickinson, Dennis Muilenburg, and William Osborn; and 2. FOR Proposal 10, amending the company clawback policy. Dear Caterpillar shareholder, Caterpillar, Inc. stands at a critical juncture. With $2 billion in income taxes and penalties assessed by the Internal Revenue Service (“IRS”), a Senate investigation finding that the company avoided paying $2.4 billion in taxes through an abusive tax shelter, possible charges of tax fraud,1 and an ongoing federal investigation that may preclude the company from participating in lucrative government contracts, the overwhelming liabilities associated with Caterpillar’s offshore tax structure have reached a tipping point requiring director level accountability. As a consequence, shareholders must clearly signal to the board that the long term regulatory risks of the tax strategy outweigh its financial benefits by voting AGAINST Directors Dickinson, Muilenburg and Osborn. Shareholders should also vote FOR Proposal 10, to amend the company’s clawback policy to include events that may result in reputational damage to the company. For investors the following are of immediate concern: · Failure of Risk Oversight Despite Multiple Warnings: Caterpillar Audit Committee’s failure to manage the risks associated with the offshore tax structure, despite warnings by both internal and external parties, calls into question the effectiveness of the members of the Audit Committee. At least two employees and the company’s internal risk assessment system had warned of the risks of the offshore tax plan, all of which the Audit Committee appears to have ignored. Further, Caterpillar continued to implement the offshore tax structure despite significant scrutiny from federal regulators, as well as shareholders themselves through various lawsuits. · Auditor Conflict of Interest: The Audit Committee has failed to manage the conflict of interest presented by PricewaterhouseCoopers (“PWC”), which both developed the tax avoidance scheme and continues to be responsible for the company’s external auditing. Caterpillar also has a history of a revolving door of employees with PWC, including the current CFO. The failure to address PWC’s conflict of interest raises concern over the Audit Committee’s commitment to independent review of the accuracy of the company’s financial statements, and the Audit Committee’s overall supervision of the company’s external audits. · Audit Committee Composition is in Urgent Need of Change: Messrs.
